DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 1-7) in the reply filed on 07/18/2022 is acknowledged.
3.	Claims 8-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/18/2022.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 2, 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In line 2 of claim 2, the phrase “of about 60 ° to about 75 ° (emphasis added) is vague and indefinite. It is unclear from the claim what specific range that the term “about” covers.
In line 2 of claim 4, the phrase “by about 3 ° to about 15 ° (emphasis added) is vague and indefinite. It is unclear from the claim what specific range that the term “about” covers.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 1, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tellier (WO 2013/082360 A1) in view of Fetner et al. (US 3,502,456).
	Regarding to claim 1, Tellier discloses an edge director cleaning apparatus comprising:
	two or more nozzle pipes (170 (See Fig 5, right hand side and left hand size 170);
	nozzle tips (200) respectively positioned at first ends of the two or more nozzles pipes (170) (Fig 3, Fig 5, paragraph [0040]);
	fuel (heating gas 190) connected to second ends of the two or more nozzle pipes (paragraph 0040-0042);
	As to claim 1, Tellier fails to explicitly disclose the two or more pipes arranged to be paralleled to each other, fuel manifold respectively connected to second end of the two or more nozzles pies and a fixing guide configured to fix the nozzle pipes wherein the nozzle tips extend in an oblique direction with respect to an extending direction of the nozzle pipes.
	Fetner discloses a glass cleaning chamber comprises two or more nozzle pipes (24/26) arranged to be parallel to each other, nozzles tip (42) positioned at first end of the two or more nozzle pipes (24/26), fuel manifolds (valve with fuel and air supplies 22) respectively connected to the second ends of the two or more nozzle pipes and a fixing guide (16) configured to fixe the nozzle pipes, wherein the nozzle tip (42) extend in an oblique direction with respect to direction of the nozzle pipe (24) (See angle portion of nozzle tip 42) (See Fig, col. 2, col. 3).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tellier in view of Fetner by having  the two or more pipes arranged to be paralleled to each other, fuel manifold respectively connected to second end of the two or more nozzles pies and a fixing guide configured to fix the nozzle pipes wherein the nozzle tips extend in an oblique direction with respect to an extending direction of the nozzle pipes because it helps to clean glass material (abstract).
	As to claim 5, Tellier discloses the apparatus comprises a cooling apparatus (150 and/or 155) configured to at least partially surround the two or more nozzle pipes (170) (paragraph 0038-0040, Fig 5).
	As to claim 6, Tellier discloses the first nozzle pipe and the second nozzle pipe are next to each other form a first nozzle group.  Tellier also discloses the nozzle pipes (170) are mirror symmetric to each other (See Fig 5).  As to claim 6, Tellier fails to explicitly disclose the number of the nozzle pipes is at least four and a third nozzle pipe and fourth nozzle pipe are next to each other form a second nozzle group.  Fetner discloses the number of nozzle pipes (24 and/or 26) is at least four including at least six pipes connected to 6 different nozzle (42) (Fig, col. 3).  Fetner further discloses the first nozzle pipe (24/26) and the second nozzle pipe (24/26) that are next to each other form a first nozzle group (See Fig; left hand side portion of pipe 24/26 connected to two different nozzle 42); and a third nozzle pipe and a forth nozzle pipe that are next to each other form a second nozzle group (See Fig ; right hand side and left hand side portion of pipe 24/26 connected to two different nozzle 42); and the first nozzle group and the second nozzle group are mirror-symmetric to each other (See Fig; Note left hand side portion of the nozzle pipes are mirror-symmetric with right hand side portion of the nozzle pipes.  In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tellier in view of Fetner by performing routine experiments to obtains optimal number of nozzle pipes next to each other because it has been held that determination of workable range is not considered inventive.

10.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tellier (WO 2013/082360 A1) in view of Fetner et al. (US 3,502,456) as applied to claims 1, 5-6 above, and further in view of Chung (US 2015/0329401 A1).
	As to claim 2, Fetner discloses the angle of the nozzle tip (42) extend in an oblique direction with respect to an extending direction of the nozzle pips (24/26) to blow combustible air at the glass sheet.  However, Fetner fails to disclose the angel is about 60 ° to 75 °.  Chung teaches to heat the glass sheet at an incline angle of 45 ° to 75 °, including an incline angle at 60 ° in order to control the heating temperature of the glass sheet (paragraph 0034, 0053-0054).  In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiments to obtain optimal angle of the heating nozzle because it has been held that determination of workable range is not considered inventive.

11.	Claim 3-4, 7 are  rejected under 35 U.S.C. 103 as being unpatentable over Tellier (WO 2013/082360 A1) in view of Fetner et al. (US 3,502,456) as applied to claims 1, 5-6 above, and further in view of Valdez (US 2011/0297754 A1)
As to claim 3, Tellier and Fetner fail to disclose at least one the nozzle pipes is configured to be rotatable with respect to a central axis.  However, both Tellier and Fetner disclose plurality of nozzle pipes position at different location of the glass sheet.  Valdez teaches to rotate a sprayer assembly which comprises a nozzle pipe rotate around a central axis at an angle of 10 ° to 170 °(paragraph 0087-0089) .  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tellier and Fetner in view of Valdez by rotating the nozzle pipes because it helps to increase the coverage area of the sprayer on the glass sheet.

As to claim 4, Tellier and Fetner fail to disclose the nozzle pipes is configured to be rotatable by about 3 ° to about 15 ° wit respect to the central axis.  Valdez teaches to rotate a sprayer assembly around an central axis at an angle of 10 ° to 170 ° (paragraph 0087-0089, within applicant’s range of “about 3 ° to about 15 °).  In the absence of unexpected result, It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiments to obtain optimal rotation angle of the nozzle pipe because is has been held that determination of workable range is not considered inventive.

As to claim 7, Tellier teaches a nozzle tip of the first nozzle pipe (170) intersects a direction that a nozzle tip of the second nozzle pipe extends (See Fig 5).  Fetner also teaches the second nozzle pipes is next to the third nozzle pipe, and a nozzle tip of the first nozzle pipe (24/26) intersects a direction that a nozzle tip of the second nozzle pipe (24/26) extends (See Fig; Note there is plurality of nozzle pipes intersect with each other).  As to claim 7, Tellier and Fetner fail to disclose that the first nozzle pipe and the second nozzle pipe are rotatable.  Valdez teaches to rotate a sprayer assembly which comprises nozzle pipe around an central axis at an angle of 10 ° to 170 °(paragraph 0087-0089) .  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tellier and Fetner in view of Valdez by rotating the plurality of nozzle pipes because it helps to increase the coverage area of the sprayer on the glass sheet.

Conclusion

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713